tutelwal reve we service uniform issue list nov set ep pat3 legend ira x amount a bank b amount c credit_union d amount e company f dear this is in response to your request dated date as supplemented by correspondence dated august august october and date submitted on your behalf by your authorized representative in which you request a waiver of the 60-day rollover requirement contained in sec_408 of the internal_revenue_code the code this correspondence was also supplemented by a telephone conference held on date the following facts and representations have been submitted under penalty of perjury in support of the ruling requested you maintain an individual_retirement_arrangement ira ira x with company f you are years old and are the caregiver for your aunt who lives in your household you and your aunt maintain an account at credit_union d which is held in joint names on june i your aunt withdrew amount e from credit_union d withdrawal had been invested in a certificate of deposit and the remainder in a savings account your intent was to replace the funds temporarily since you would incur an early withdrawal penalty on the certificate of deposit which matured in date and lose interest on the savings account personnel at credit_union d advised you to replace the withdrawn funds part of this to accomplish this you met with your company f financial advisor who has been your financial advisor since you explained to him that your aunt withdrew amount e page in order to avoid a premature withdrawal penalty your from credit_union d and that_you had been told by credit_union d that you needed to replace the funds by july financial advisor told you that he would get the money for you in addition to ira x you also have two annuities maintained by company f your financial advisor filled out paperwork which you signed but did not give you a copy of the paperwork you were not aware of what you were signing and signed the papers without reading them based on your long relationship with your financial advisor the financial advisor did not explain the paperwork which you signed and did not inform you that the papers would effect a withdrawal of funds from ira x notification from company f that the source of these funds was ira x the funds in the annuities maintained by company f were immediately available and could have been withdrawn with reduced tax consequences to you since you had bases in these annuities your financial advisor did not discuss any of these taxability issues or the day rollover requirement with you in addition you did not receive any written was transferred by on june amount a was distributed from ira x amount_a wire to a non-ira account at bank b on june on july you wrote two checks totaling amount c from your account at bank b and deposited the checks in the two separate_accounts at credit_union d when you went to have your tax returns prepared for received a taxable_distribution from ira x prepared you were not aware that a distribution from ira x had occurred you had relied on your financial advisor with whom you had a long-standing financial relationship to properly handle your assets and to inform you of any taxability issues concerning these assets amount a remains in credit_union d and no amounts have been withdrawn or used for any purposes until you went to have your tax returns you discovered that you had sec_408 of the code defines and provides the rules applicable to ira_rollovers based on the facts and representations you request a ruling that the internal_revenue_service waive the 60-day rollover requirement with respect to the distribution of amount a contained in sec_408 of the code in this instance sec_408 of the code provides that except as otherwise provided in sec_408 any amount_paid or distributed out of an ira shall be included in gross_income by the payee or distributee as the case may be in the manner provided under sec_72 of the code the entire amount received including money and any other_property is paid into an ira for the benefit of such individual not later than the 60th day after the day on which the individual receives the payment or distribution or sec_408 of the code provides that sec_408 of the code does not apply to any amount_paid or distributed out of an ira to the individual for whose benefit the ira is maintained if- the entire amount received including money and any other_property is paid into an eligible_retirement_plan other than an ira for the benefit of it i page such individual not later than the 60th day after the date on which the payment or distribution is received except that the maximum amount which may be paid into such plan may not exceed the portion of the amount received which is includible in gross_income determined without regard to sec_408 sec_408 of the code provides that sec_408 does not apply to any amount described in sec_408 received by an individual from an ira if at any time during the one-year period ending on the day of such receipt such individual received any other amount described in sec_408 from an ira which was not includible in gross_income because of the application of sec_408 sec_408 of the code provides that the rollover provisions of sec_408 do not apply to any amount required to be distributed under sec_408 sec_408 of the code provides that the secretary may waive the 60-day requirement under sec_408 of the code where failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement only distributions that occurred after date are eligible for the waiver under sec_408 of the code revproc_2003_16 2003_4_irb_359 date provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_408 of the code the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred the information you presented and the documentation you submitted is consistent with your assertion that your failure to accomplish a timely rollover was caused by your financial advisor who had you request a distribution from ira x without your knowledge or understanding in addition he did not discuss with you other distribution options available to you from your annuities the taxability of any distributions or the rules regarding rollovers including the 60-day rollover period therefore pursuant to sec_408 of the code the service hereby waives the 60-day rollover requirement with respect to the distribution of amount a less amounts described below you are granted a period of days from the issuance of this ruling letter to contribute amount a less amounts described below into a rollover ira provided all other requirements of sec_408 of the code except the 60-day requirement are met with respect to such contributions amount a will be considered a rollover_contribution within the meaning of sec_408 of the code in accordance with sec_408 of the code this ruling does not authorize the rollover of amounts that were required to be distributed by sec_401 of the code made applicable to an ira pursuant to code sec_408 with respect to the and calendar years page no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto this letter expresses no opinion as to whether the ira described herein satisfied the requirements of sec_408 of the code this letter is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent pursuant to a power_of_attorney on file with this office a copy of this ruling letter is being sent to your authorized representative if you wish to inquire about this ruling please contact please address all correspondence to sincerely yours employee_plans technical group manager enclosures deleted copy of letter_ruling notice of intention to disclose
